DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered. Claims 1, 3, 4, 13, 15, 16, and 19 have been amended. Claims 2, 7, and 11 are canceled. Claims 1, 3-6, 8-10, and 12-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the newly amended-in limitations of storing and linking amount to significantly more than the abstract ideas (pages 8-9 of Applicant’s response). The Examiner respectfully disagrees. As explained in the updated rejection, a human user could also identify linked events (e.g., based on information showing that two events modify the same object). The linking step in claim 1, for example, simply evaluates the relationships between two events as they related to an object, which could simply involve an analysis of data (thus making it an example of a mental process). Storing data in a data structure with a particular data field is also an example of generally storing data.
Applicant submits that the claims are not drawn to an abstract idea and provides explanation related to each category of judicial exception (pages 9-12 of Applicant’s response). However, the Examiner did not identify mathematical concepts as a category of abstract idea for the claims. Furthermore, the Examiner has explained why the claims incorporate mental processes and organizing human activity. Applicant has not addressed the Examiner’s specific rationale presented in the rejection or pointed to particular claim language.
Applicant further submits that the claims present a technological solution to a technological problem, e.g., in how data are received in response to modification of the shared content object (pages 12-13 of Applicant’s response). The Examiner points out that the claims do not present specific details regarding how data are gathered in response to modification of the shared content object. At present, the data gathering is performed at a high level of generality and, as claimed, it exemplifies insignificant extra-solution activity. Additionally, “in response to modification of the shared content object” does not necessarily require that specific technical operations be performed. “In response to” may simply imply a timing of operations, for example.
Applicant submits that the claims improve “the functioning of a computer by providing a specific implementation of an improved way to provide performance analytics for workflows that operate on shared content objects managed by a content management system. For example, the current claims recite a specific structure with regards to: ‘storing data in a data structure…wherein the data structure comprises a metric attribute field…” (Page 14 of Applicant’s response) The Examiner maintains that the invention essentially gathers data at a high level of generality and uses this data to identify related events and performance analytics. Identifying matching and/or related data (e.g., based on a common attribute) may be seen as an example of filtering related data, which is an example of a mental process. The gathering of the data and the performance analysis gleaned from the data are examples of mental processes, as explained in the rejection. Since performance of workflows may be analyzed, which could read on evaluating workflows that are part of business processes, this further exemplifies organizing human activity. Additionally, storing data in a data structure with a particular data field is also an example of generally storing data. There is no improvement in how a computer operates. Generic data structures with data fields may be used as part of the storing operation.
	Applicant submits that the claims present an inventive concept, including an ordered combination that converts the abstract ideas into a particular practical application (page 15 of Applicant’s response). Applicant has not addressed the Examiner’s specific rationale presented in the rejection.
	Regarding the art rejection, “Applicant respectfully submits that Busch fails to teach or disclose any type of data structure to interrelate multiple event interactions, where the data structure includes a metric attribute field that identifies the same object modified by both the first interaction event and the second interaction event.” (Page 18 of Applicant’s response) The Examiner respectfully disagrees. The phrase “metric attribute field” is not specifically defined in the Specification. It seems to simply define any data field, such as a field for metadata. Busch discloses that performance measurement requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched (¶¶ 30-35). In ¶¶ 13, 24-25, and 35, Busch explains that a plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects. The Manglik reference has been introduced to address some aspects of the claim amendments, as seen in the updated rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-10, and 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “generating and presenting inter-application workflow performance analysis” (Spec: ¶ 2) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3-6, 8-10, 12), Article of Manufacture (claims 13-18, 21-23), Apparatus (claims 19-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving interaction events that correspond to the modifications to the shared content objects; selecting at least two of the interaction events associated with one or more of the plurality of applications; and generating one or more performance measurements, the one or more performance measurements being generated based at least in part on the at least two of the interaction events; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion). Aside from a general link to a technical field of use (in a network environment with a plurality of applications), the claims essentially gather information, make certain observations and evaluations, and output a result regarding performance, which may be performed in the human mind and/or with the use of pen and paper (i.e., mental processes). The fact that the shared content objects are modifiable and the fact that related interaction events are generally received and used to generate a performance measurement of the workflow exemplify specific details of evaluating a workflow process, which could be a business process that is evaluated as a mental process and as part of organizing human activity. Identifying matching and/or related data (e.g., based on a common attribute) may be seen as an example of filtering related data, which is an example of a mental process. A human user could also identify linked events (e.g., based on information showing that two events modify the same object). The linking step in claim 1, for example, simply evaluates the relationships between two events as they relate to an object, which could simply involve an analysis of data (thus making it an example of a mental process). 
Normalizing data from different applications (e.g., as recited in claims 3 and 15) could also be performed by a human. For example, the human may adapt the gathered data to a scale(s) to make the data gathered from various applications comparable in a meaningful manner. The claims do not present a specific technological approach to normalizing data from multiple applications.
The managed workflow may involve sales engagement-related workflows (e.g., as described in paragraphs 23, 25, 35, 36, 46, 48 of Applicant’s Specification), which serves as evidence that, in light of the broadest reasonable interpretation, all claims may be used to analyze sales activity (i.e., organizing human activity). Claims 19-20 specifically recite that performance analytics of a project are provided, which is an example of organizing human activity.
The dependent claims further define details of the abstract ideas presented in the independent claims.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims establish one or more network communication links between a content management system that manages a plurality of shared content objects and a plurality of applications that cause modifications to the shared content objects in accordance with workflows of the project. The article of manufacture claims include a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for providing performance analytics of a project. The apparatus claims include a system for providing performance analytics of a project, the system comprising a storage medium have stored thereon a sequence of instructions and one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 101-112).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. Storing data in a data structure with a particular data field is also an example of generally storing data.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2007/0005388) in view of Manglik et al. (US 2012/0239739).
[Claim 1]	Busch discloses a method for providing performance analytics (¶ 21), the method comprising:
	establishing one or more network communication links between a content
management system that manages a plurality of shared content objects and a plurality
of applications, one or more shared content objects of the plurality of shared content objects being modifiable by two or more applications of the plurality of applications in accordance with a respective workflow (¶¶ 22-26, 61-62 – Communications are conducted among various parties and relevant data are shared via the network communication links; ¶¶ 22-23, 35-38 – A transaction workflow, e.g., to fulfill a service request, is defined by various tasks, steps, and/or events and each document corresponds to a particular task, step, and/or event in the process; ¶ 23 – Service requests, i.e., multiple workflows, may be managed for multiple customers; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects);
	receiving a first interaction generated in response to modification of a shared content object by a first application of the plurality of applications (¶¶ 22-23, 35-38 – A transaction workflow, e.g., to fulfill a service request, is defined by various tasks, steps, and/or events and each document corresponds to a particular task, step, and/or event in the process; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects; ¶¶ 21, 27, 30-36, 39-41, 45, 52 – Performance is measured from a first event start, which must be completed as part of a defined transaction workflow (e.g., as a first interaction event), through the end of a last event, which is also completed as part of the defined transaction workflow (e.g., as a second interaction event), i.e., a defined order in which tasks/events/documents are to be completed to complete a transaction and its corresponding transaction workflow such as to complete a service request);
	receiving a second interaction event generated in response to modification of the
shared content object by a second application of the plurality of applications (¶¶ 21, 27, 30-36, 39-41, 45, 52 – Performance is measured from a first event start, which must be completed as part of a defined transaction workflow (e.g., as a first interaction event), through the end of a last event, which is also completed as part of the defined transaction workflow (e.g., as a second interaction event), i.e., a defined order in which tasks/events/documents are to be completed to complete a transaction and its corresponding transaction workflow such as to complete a service request. Any event performed subsequently to the first interaction event may be interpreted as a second interaction event. Since an order of events/tasks/documents is defined to complete a transaction workflow, any events/tasks/documents that are to be completed and/or generated after a first interaction event are necessarily performed in response to completion of a prior scheduled event/task/document. Completing one event/task (which has a corresponding document) necessarily updates, i.e., modifies, the status of each respective event/task and, ultimately, the overall status of the transaction/transaction workflow, i.e., a shared content object); 
linking the first interaction event and the second interaction event, wherein the
first interaction event and the second interaction event both modifies a same object, the same object being the shared content object modified by both the first interaction event and the second interaction event (¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects); and
	generating a performance measurement of the workflow, the performance measurement being generated based at least in part on the data structure comprising the metric attribute field (¶¶ 21, 27, 30-36, 39-41, 45, 52 – Performance is measured from a first event start, which must be completed as part of a defined transaction workflow (e.g., as a first interaction event), through the end of a last event, which is also completed as part of the defined transaction workflow (e.g., as a second interaction event), i.e., a defined order in which tasks/events/documents are to be completed to complete a transaction and its corresponding transaction workflow such as to complete a service request. Any event performed subsequently to the first interaction event may be interpreted as a second interaction event. Since an order of events/tasks/documents is defined to complete a transaction workflow, any events/tasks/documents that are to be completed and/or generated after a first interaction event are necessarily performed in response to completion of a prior scheduled event/task/document. Completing one event/task (which has a corresponding document) necessarily updates, i.e., modifies, the status of each respective event/task and, ultimately, the overall status of the transaction/transaction workflow, i.e., a shared content object; ¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects).
	Busch stores data in data files (Busch: ¶ 59) and uses metadata and other attributes to define aspects of events (Busch: ¶¶ 30-35, 59). Busch does not explicitly perform the step of storing data in a data structure that interrelates the first event interaction with the second event interaction, wherein the data structure comprises a metric attribute field that identifies the same object modified by both the first interaction event and the second interaction event. Manglik discloses that information related to a cloud may be maintained through a Cloud Standardization Layer by using metadata XML files or databases (Manglik: ¶ 27) and metrics regarding various applications may be gathered and a normalizer adaptor may normalize the information from the various applications (Manglik: ¶ 119). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Busch to perform the step of storing data in a data structure that interrelates the first event interaction with the second event interaction, wherein the data structure comprises a metric attribute field that identifies the same object modified by both the first interaction event and the second interaction event in order to provide a convenient manner to organize data from similar applications in a distributed and/or cloud environment so that relevant data obtained from various applications may be adapted to be more meaningful and accurate in the evaluation of performance analytics and relevant predictions (as suggested in ¶¶ 117-119 of Manglik).
[Claim 3]	Busch discloses linking interaction events performed at the plurality of applications (¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects). Busch does not explicitly disclose wherein linking is processed for interaction events performed at the plurality of applications where the plurality of applications comprise different types of applications, and data
normalization is performed to normalize at least one attribute type retrieved from the
different types of applications. Manglik discloses that information related to a cloud may be maintained through a Cloud Standardization Layer by using metadata XML files or databases (Manglik: ¶ 27) and metrics regarding various applications may be gathered and a normalizer adaptor may normalize the information from the various applications (Manglik: ¶ 119). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Busch wherein linking is processed for interaction events performed at the plurality of applications where the plurality of applications comprise different types of applications, and data normalization is performed to normalize at least one attribute type retrieved from the different types of applications in order to provide a convenient manner to organize data from similar applications in a distributed and/or cloud environment so that relevant data obtained from various applications may be adapted to be more meaningful and accurate in the evaluation of performance analytics and relevant predictions (as suggested in ¶¶ 117-119 of Manglik).
[Claim 4]	Busch discloses wherein interaction events performed at the plurality of applications are characterized by a plurality of event attributes (¶ 27 – Various performance measures, including several based on time measurements, may be used; ¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched).
[Claim 5]	Busch discloses wherein the plurality of event attributes comprise one or more link attributes (¶ 27 – Various performance measures, including several based on time measurements, may be used; ¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched).
[Claim 6]	Busch discloses wherein the performance measurement is generated based at least in part on at least one of, a workflow definition, an interaction definition, or a metric definition (¶ 27 – Various performance measures, including several based on time measurements, may be used; ¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched).
[Claim 8]	Busch discloses wherein an app registry is populated with one or more application attributes in response to the plurality of applications being registered with the content management system (¶¶ 24-27, 35-36 – The activity of each of the multiple applications is logged in a document flow. The specific operations and related data are recorded and the operations reflect performance of each respective application, thereby implying that applications are associated with, i.e., registered with, the system).
[Claim 9]	Busch discloses wherein the plurality of applications comprise at least one of a native application or a third-party application (¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents; ¶ 44 – Event information may come from the system applications, each of which may be interpreted as a “native application”, or from third-party components, each of which may be interpreted as a “third-party application”).
[Claim 10]	Busch discloses wherein interaction events associated with one or more of the plurality of applications comprise at least one of, one or more application attributes, one or more object attributes, one or more user attributes, one or more link attributes, one or more workflow definition attributes, or one or more interaction definition attributes (¶ 27 – Various performance measures, including several based on time measurements, may be used; ¶¶ 30-35 – Performance measurement also requires that tasks, events, and documents related to a given transaction workflow, e.g., as identified by common metadata, definitions, anchor steps, etc., be matched; ¶¶ 13, 24-25, 35 – A plurality of applications may be used to process a transaction, such as a service request, and related documents. Busch’s transaction workflow, service request, and/or collection of documents related to a single transaction workflow or service request may be interpreted as shared content objects).
[Claim 12]	Busch discloses wherein the first interaction event is raised by the first application and comprises a start event and the second interaction event is raised by the second application and comprises an end event (¶¶ 21, 27, 30-36, 39-41, 45, 52 – Performance is measured from a first event start, which must be completed as part of a defined transaction workflow (e.g., as a first interaction event), through the end of a last event, which is also completed as part of the defined transaction workflow (e.g., as a second interaction event), i.e., a defined order in which tasks/events/documents are to be completed to complete a transaction and its corresponding transaction workflow such as to complete a service request).
[Claims 13-18, 21-23]	Claims 13-18 and 21-23 recite limitations already addressed by the rejections of claims 1, 3-6, 8-10, and 12 above; therefore, the same rejections apply. Furthermore, Busch discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes a set of acts for providing performance analytics to be performed (Busch: ¶¶ 54-59).
[Claims 19-20]	Claims 19-20 recite limitations already addressed by the rejections of claims 1 and 12 above; therefore, the same rejections apply. Furthermore, Busch discloses a system for providing performance analytics of a project, the system comprising a storage medium have stored thereon a sequence of instructions and one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts (Busch: ¶¶ 54-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarkar et al. (US 10,176,435) – Discusses how normalization is used to organize fields and tables of a relational database to reduce redundancy (col. 5: 62 – col. 6: 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683